OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 10 December 2020. 

Response to Amendment
The Amendment filed 18 February 2022 has been entered. Claims 1 and 5 have been amended, and claims 3 and 4 have been canceled. As such, claims 1, 2, and 5 remain pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome the objections to claims 1, 4, and 5 previously set forth in the Non-Final Office Action dated 08 December 2021 (hereinafter “Non-Final Office Action”). The aforesaid objections have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments. However, it is noted that new claim objections are set forth below, necessitated by the amendments to the claims. 
The amendments to the claims have overcome the rejection of claims 4 and 5 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The aforesaid 112(b) rejection has been withdrawn.
The amendments to the claims have overcome the rejections under 35 U.S.C. 103 previously set forth in the Non-Final Office Action. Each and every 103 rejection previously set forth in the Non-Final Office Action has been withdrawn. However, it is noted that new rejection(s) are set forth herein – necessitated by the amendments to the claims – in view of the previously cited prior art of record and disclosures/teachings thereof. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 (ln. 9 and 10) is respectfully objected to, as the recitation of “a flame is contacted with the surface of the container main body” constitutes grammatically awkward claim language – upon full review of the specification, including Fig. 1, it is the Examiner’s position that a more appropriate phrasing for the limitation would be “the surface of the container main body is contacted with a flame”
The aforesaid finds support in at least Fig. 1, where it is clear that the heating device (200) and burners (210) are stationary, and it is the container(s) that are brought into contact therewith by conveying device (400)
In claims 1 (ln. 12 and 13) and 5 (ln. 4 and 5), similar to the objection above, the phrase “in which the flame is contacted with the surface of the container main body” is objected to for the same rationale; the Examiner respectfully suggests “in which the surface of the container main body is in contact with the flame”, or “in which the flame contacts the surface of the container main body”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell et al. (US 2015/0096268; “Brozell”) in view of Amano et al. (JPH03-131547; “Amano”); Postupack et al. (US 2004/0221615; “Postupack”); and Keefer (US 3,395,008; “Keefer”) (all references prev. cited; copy and translation of Amano prev. provided – translation relied upon for basis of the rejection). 
Regarding claims 1, 2, and 5, Brozell discloses a method of manufacturing a glass container [0011-0013, 0015, 0016, 0019, 0020] comprising (in sequential order) (A) melting glass (materials), such as soda-lime glass, to produce molten glass [0021]; (B) forming the molten glass into a container with press-and-blow or blow-and-blow forming equipment, where after exiting the aforesaid, the glass containers are at a temperature of 700-900°C [0022]; and (C) forming a conventional “hot end” coating of tin or titanium (oxide) on at least a portion of the exterior surface of the container (of which is at a temperature of 500-700°C) through deposition and conversion of chemical precursors such as monobutyltin trichloride, tin tetrachloride, and titanium tetrachloride (see Applicant’s specification [0038]), said coating having a thickness of at least 20 CTUs (at least 4 nm), and even greater than 60 CTUs (greater than 12 nm) [0015, 0023] (greater than 12 nm encompasses and therefore renders prima facie obvious the claimed range of 40-50 nm, see MPEP 2144.05(I)). Thereafter, (D) the coated glass container passes through an annealing lehr to gradually reduce the temperature of the container [0019, 0020, 0023]. 
Brozell is silent regarding conducting a flame treatment after step (B) before the hot-end coating is applied at step (C); and does not explicitly teach the coating having a specific thickness of 40-50 nm. 
Amano teaches forming a tin or titanium oxide coating on the surface of soda-lime glass containers at a temperature of 550-700°C from tin or titanium tetrachloride (precursor materials). Amano teaches that the coating is formed to have a thickness of 400 to 1000 Angstroms (40 to 100 nm), in order to extremely improve the alkali resistance and durability of the coating film, and improve the strength of the glass containers [pp. 2-6]. 
Postupack discloses a method of strengthening soda-lime glass containers [Abstract; 0006, 0014, 0017, 0042, 0043]. Postupack teaches that after the container has been formed (and being at a temperature of 650°C or higher based on the particular glass material(s) utilized [0053]), and prior to subsequent processing/strengthening steps (such as application of a tin or titanium oxide coating [0070]), it may be subject to flame polishing to heal surface imperfections, increase the strength of the containers, and aid in increasing the temperature of the container for subsequent processing steps [0017, 0044-0046, 0053, 0058-0060, 0071]. Described in further detail, while the containers are on a conveyor (after being formed and at temperature of 650°C or higher), the sides and flutes (and optionally the bottom) of the glass container are contacted with a combustible gas flame, such as (but not limited to) an air-methane, oxygen-methane, air-acetylene, or oxygen-acetylene flame [0044-0046, 0058, 0059], for a time of 0.1-10 seconds, preferably from 0.1-5 seconds, which causes any sharp cracks to melt and become rounded [0060], thereby increasing the strength of the glass by eliminating stress concentrators associated with the defects [0058]. 
Keefer discloses a method of glazing (i.e., “fire polish”) glass articles to remove surface defects/deformations produced by forming the glass articles (such as by pressing) or to remove haze formed on the glass [col 1, 25-35]. The method comprises contacting a surface of the glass article with a combustible gas flame from a burner [col 2, 55-71; col 3, 1-25]. Keefer teaches that suitable combustible gas flame temperatures for removing the defects/deformations/haze range from 1371°C to 1926°C [col 3, 29-36].
Brozell, Amano, and Postupack are all directed to manufacturing methods of soda-lime glass containers having tin or titanium oxide coatings formed on the (outer) surface thereof. Brozell and Keefer are directed to flame polishing glass articles to “clean” the glass (and remove surface defects). 
In light of Brozell disclosing that the tin or titanium oxide coating thickness may be greater than 12 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a coating thickness of 40 to 100 nm, as taught by Amano, in order to increase the alkali resistance and durability of the coating, as well as to improve the strength of the glass container. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have flame polished the glass containers before forming the coating, as taught by Postupack, in order to heal surface imperfections and increase the strength of the glass container, as well as to ensure the container is at the desired temperature (of 500-700°C as disclosed by Brozell; 550-700°C as taught by Amano) for applying the hot end coating having the thickness of 40-100 nm.
It also would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized a combustible gas flame temperature of from 1371 to 1926°C, as taught by Keefer, as the aforesaid temperature would have been recognized in the art as sufficient for and capable of removing the defects, deformations, and/or haze. 
The method of Brozell, as modified, would have comprised all of steps A-D above, and would have further comprised (i) step (B2) between steps (B) and (C), step (B2) including subjecting the container, of which is at a temperature of 500-700°C, to flame polishing wherein (at least) the main body of the container would have been contacted with a flame for 0.1-10 seconds (preferably 0.1-5 seconds); (ii) where the aforesaid flame temperature during flame polishing step (B2) would have been from 1371 to 1926°C; and (iii) step (C) conducted so as to form the coating having a thickness of 40 to 100 nm. 
The aforesaid temperature range overlaps and therefore renders prima facie obvious, the claimed ranges of 1250 to 1600°C (claim 1) and 1290 to 1580°C (claim 5) (see MPEP 2144.05(I)). The aforesaid time range overlaps and therefore renders prima facie obvious the claimed ranges of 0.5 to 2 seconds (claim 1) and 0.8 to 2 seconds (claim 5). The coating film having a thickness of 40 to 100 nm encompasses and therefore renders prima facie obvious the claimed range of 40 to 50 nm.
With respect to the limitation “maintaining the container main body at a temperature of 580°C or higher” (while conducting the flame treatment), as well as the temperature range further limited by claim 2 as being from 600 to 770°C, it is noted that the specification recites the “maintaining” temperature step at [0015, 0033, 0035, 0036], but does not disclose how said temperature is maintained or otherwise controlled, nor does the specification recite how said temperature of the container main body was elevated to 580°C or higher.
As such, it logically flows, as is well-disclosed by at least Brozell and Postupack (independently) cited above, that the aforesaid temperature range and the “maintaining” thereof is a result of the glass container forming process (i.e., the glass being above its annealing point temperature after having been formed into the container shape and exiting the forming equipment, and then subsequently being subject to the next processing step at an elevated temperature – e.g., up to 700°C as disclosed by Brozell, 650°C or higher as taught by Postupack). Given that the method of Brozell, as modified, would have included conducting the flame polishing (B2) while the container would have been at a temperature of up to 700°C, it reads on maintaining the container main body at a temperature of 580°C or higher (500-700°C overlaps and therefore renders prima facie obvious the claimed range of 580°C or higher, as well as 600-770°C, see MPEP 2144.05(I)). Additionally, it is noted that Postupack teaches that the flame polishing step may increase the temperature of the glass container to above 650°C [0060], where it therefore also logically stands that the container main body would have been within the claimed temperature range while conducting the flame treatment. 
With respect to the limitation of the second step being “to desorb sodium in a surface region of the container main body”, it is noted by the Examiner that Brozell (not in reference to the method steps set forth above in the grounds of rejection) teaches that in a container sealing process subsequent to steps (A)-(D) (see Brozell [0025-0028]), the container lip (coated or uncoated) may be subject to a flame polishing step including exposure to an oxygen rich gas flame [0026], of which is sufficient to “raise sodium and/or other impurities to the exterior surface of the lip” (i.e., desorb sodium) [0028]. As such, given that Brozell reasonably teaches that flame polishing (in general) is sufficient to remove sodium from the glass; and given that the method of Brozell, as modified (i.e., set forth above in the grounds of rejection) is identical or substantially identical to the claimed and disclosed method, it is expected that the flame polishing step (B2) would have desorbed sodium from a surface region of the container main body as claimed (see MPEP 2112). As such, all of the limitations of claims 1, 2, and 5 are read on. 

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell et al. (US 2015/0096268; “Brozell”) in view of Amano et al. (JPH03-131547; “Amano”); Postupack et al. (US 2004/0221615; “Postupack”); Rajala et al. (US 2011/0111175; “Rajala”); and Postupack et al. (US 2009/0104387; “Postupack ‘387”) (all references prev. cited; copy and translation of Amano prev. provided – translation relied upon for basis of the rejection). 
Regarding claims 1, 2, and 5, the method disclosed by Brozell; the disclosures/teachings of Amano and Postupack, respectively; and the modifications to the method based on the aforesaid disclosures/teachings, are as set forth above in the copending grounds of rejection under 103 and thus not repeated herein for the sake of length of the Office Action (see paragraphs 13-16 and 18-20 above). 
Brozell is silent regarding the temperature of the combustible gas flame.
Rajala explicitly states (and thus teaches): “For a person skilled in the art it is known that the durability of glass may be increased by performing a fire polish, in which the glass product is heated with a gas burner. The heat absorbed from the flame of the gas burner on the surface of the glass causes softening of the glass, which may cause small scratches on the surface of the glass to become smaller or to close up” [0014]. Further, “In order to fix (remove) a scratch in a glass material, such as in the fire polishing technique, a temperature significantly exceeding the softening temperature is required” [0015]. As such, Rajala reasonably teaches that one of ordinary skill in the art recognizes that gas burners may be utilized as the equipment/apparatus for fire polishing of glass products, and that flame temperatures above the softening point are required therefor.
Postupack ‘387 teaches that gas burners are used to contact the sides and bottom of glass containers with a highly oxidizing flame (i.e., combustible gas flame), where said containers are on a conveyor belt or open chain [0002-0004, 0077, 0078]. Postupack ‘387 teaches that the gas burners produce a highly oxidizing (blue) flame with a temperature in the range of 1100 to about 1500°C, and that the glass containers may be contacted with the hottest portion of the flame generally occurring mid-way between the peak tips of the inner and the outer flame; wherein typical contact times are between 1 and 5 seconds [0078]. As such, it can be said that Postupack ‘387 reasonably teaches one of ordinary skill in the art that gas burners operating at flame temperatures of 1100 to about 1500°C are suitable for use in applications requiring high temperature (e.g., above the annealing point) flame contact with glass containers.
Brozell, Rajala, and Postupack ‘387 are directed to treating the surfaces of glass articles with combustible gas flames. 
Given that Rajala teaches that gas burners are suitable for use as the equipment/apparatus for flame polishing of glass articles; given that Postupack ‘387 reasonably teaches that gas burner flame temperatures of 1100 to about 1500°C may be utilized to contact the surfaces of glass containers (within the same time range disclosed by Postupack as suitable for fire polishing glass containers for the purpose of strengthening the glass); and in light of Postupack (not Postupack ‘387 to avoid confusion) teaching that both time and temperature are critical factors for strengthening glass articles [0049] – it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized gas burner(s) having flame temperatures in the range of 1100 to about 1500°C , and additionally to have increased or decreased the flame temperature (and/or the flame contact time) within the aforesaid range of 1100 to about 1500°C (see MPEP 2144.05(II)) in order to increase or decrease the degree of strengthening afforded to the glass container by the flame polishing.
The method of Brozell, as modified, would have comprised all of steps A-D above, and would have further comprised (i) step (B2) between steps (B) and (C), step (B2) including subjecting the container, of which is at a temperature of 500-700°C, to flame polishing wherein (at least) the main body of the container would have been contacted with a flame for 0.1-10 seconds (preferably 0.1-5 seconds); (ii) where the aforesaid flame temperature during flame polishing step (B2) would have been from 1100 to 1500°C; and (iii) step (C) conducted so as to form the coating having a thickness of 40 to 100 nm. 
The aforesaid temperature range overlaps and therefore renders prima facie obvious, the claimed ranges of 1250 to 1600°C (claim 1) and 1290 to 1580°C (claim 5) (see MPEP 2144.05(I)). The aforesaid time range overlaps and therefore renders prima facie obvious the claimed ranges of 0.5 to 2 seconds (claim 1) and 0.8 to 2 seconds (claim 5). The coating film having a thickness of 40 to 100 nm encompasses and therefore renders prima facie obvious the claimed range of 40 to 50 nm.
With respect to the limitation “maintaining the container main body at a temperature of 580°C or higher” (while conducting the flame treatment), as well as the temperature range further limited by claim 2 as being from 600 to 770°C, it is noted that the specification recites the “maintaining” temperature step at [0015, 0033, 0035, 0036], but does not disclose how said temperature is maintained or otherwise controlled, nor does the specification recite how said temperature of the container main body was elevated to 580°C or higher.
As such, it logically flows, as is well-disclosed by at least Brozell and Postupack (independently) cited above, that the aforesaid temperature range and the “maintaining” thereof is a result of the glass container forming process (i.e., the glass being above its annealing point temperature after having been formed into the container shape and exiting the forming equipment, and then subsequently being subject to the next processing step at an elevated temperature – e.g., up to 700°C as disclosed by Brozell, 650°C or higher as taught by Postupack). Given that the method of Brozell, as modified, would have included conducting the flame polishing (B2) while the container would have been at a temperature of up to 700°C, it reads on maintaining the container main body at a temperature of 580°C or higher (500-700°C overlaps and therefore renders prima facie obvious the claimed range of 580°C or higher, as well as 600-770°C, see MPEP 2144.05(I)). Additionally, it is noted that Postupack teaches that the flame polishing step may increase the temperature of the glass container to above 650°C [0060], where it therefore also logically stands that the container main body would have been within the claimed temperature range while conducting the flame treatment. 
With respect to the limitation of the second step being “to desorb sodium in a surface region of the container main body”, it is noted by the Examiner that Brozell (not in reference to the method steps set forth above in the grounds of rejection) teaches that in a container sealing process subsequent to steps (A)-(D) (see Brozell [0025-0028]), the container lip (coated or uncoated) may be subject to a flame polishing step including exposure to an oxygen rich gas flame [0026], of which is sufficient to “raise sodium and/or other impurities to the exterior surface of the lip” (i.e., desorb sodium) [0028]. As such, given that Brozell reasonably teaches that flame polishing (in general) is sufficient to remove sodium from the glass; and given that the method of Brozell, as modified (i.e., set forth above in the grounds of rejection) is identical or substantially identical to the claimed and disclosed method, it is expected that the flame polishing step (B2) would have desorbed sodium from a surface region of the container main body as claimed (see MPEP 2112). As such, all of the limitations of claims 1, 2, and 5 are read on.

Response to Arguments
Applicant’s arguments, see Remarks filed 18 February 2022, pp. 5-14, with respect to the rejection(s) of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action (and whose grounds have been combined and maintained herein) have been fully considered by the Examiner but are not found persuasive.
On pp. 6 of the Remarks, Applicant asserts that the Examiner has not provided any evidence or explanation as to why one of ordinary skill in the art would have been motivated to modify the method of Brozell to yield a method that can result in a glass container having a surface that is desorbed of sodium as claimed.
However, it is first noted that the copending grounds of rejection set forth above cite explicit motivation taught by Postupack for conducting the flame treatment step on the glass container (in the method of Brozell) after it has been formed (and still at a temperature of approximately 650-700°C as disclosed by Brozell/Postupack) and prior to application of the coating – see at least paragraphs 16 and 20 above, of which Applicant has not addressed.
Further, Applicant is directed to MPEP 2144(IV), which states that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. Further, “one of ordinary skill in the art need not see the identical problem addressed in the prior art reference to be motivated to apply its teachings”.
For these reasons above, Applicant’s argument has not been found persuasive.

 On pp. 7-9 of the Remarks, similar to the assertion above, Applicant asserts that there is no apparent reason to modify Brozell in the manner alleged by the Examiner; and further, that the flame treatment step disclosed by Brozell [0026-0029], for a myriad of differences relative to the claimed flame treatment, does not read on the claimed flame treatment step conducted at the defined temperature and time ranges while maintaining the container body within the temperature range of 580°C or higher.
However, it is the Examiner’s position that Applicant has conflated step B2 of the method of Brozell, as modified above in the grounds of rejection, with the container sealing step disclosed by Brozell, where said sealing step is conducted after steps A-D (inclusive of B2), and where said sealing step also involves a flame treatment. More specifically, it is not the container sealing step and flame treatment thereof disclosed by Brozell at [0026-0029] which has been cited as reading on Applicant’s claimed flame treatment step, but rather, that of step B2 based on the teachings of (i) Postupack and Keefer, or (ii) Postupack, Rajala, and Postupack ‘387, as combined with the disclosure of Brozell. Therefore, as stated above, Applicant has either conflated the grounds of rejection set forth by the Examiner with the container sealing step disclosed by Brozell, or has chosen to address/attack an irrelevant process step disclosed by Brozell (i.e., not pertinent to the grounds of rejection or Applicant’s claimed heat treatment). It is noted that the sealing step is noted by the Examiner in the grounds of rejection as additional evidence that flame polishing, conducted at lower glass container temperatures relative to those claimed and relative to those cited, results in desorbtion of sodium, to which Applicant has not provided objective evidence to the contrary. The aforesaid sealing step is not part of steps A-D. 
Applicant is respectfully directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. 
For these reasons above, Applicant’s argument has not been found persuasive.

On pp. 10 of the Remarks, Applicant asserts that Postupack is teaching conducting the flame treatment to reduce defects in the glass, and thus not to desorb sodium from a surface of the glass container. 
The Examiner agrees, as the aforesaid constitutes part of the totality of the motivation taught by Postupack for performing the flame treatment within the method of Brozell. However, as stated above in a prior response to Applicant’s assertion, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP 2144(IV)). 
For this reason above, Applicant’s argument has not been found persuasive.

On pp. 10 of the Remarks, Applicant asserts that the temperature range of the flame polishing taught by Postupack is significantly lower than the flame temperature that is utilized in the claimed method utilized to desorb sodium in the surface region of the main body of the glass container.
However, it is noted that Postupack is not relied upon for the aforesaid flame temperature; nor does Postupack recite a flame temperature of 550 to 650°C as asserted by Applicant on pp. 10 of the Remarks. Rather, Postupack [0044-0046, 0058-0060] recites/is relied upon for the flame polishing step, of which is utilized for the cited benefits set forth above in the grounds of rejection, and of which raises/maintains the temperature of the glass container at temperature from 550 to 650°C, or above 650°C. As such, it is the Examiner’s position, respectfully, that Applicant has conflated the temperature of the container resulting from the flame treatment (taught by Postupack), with the flame temperature itself, of which is explicitly not the case. 
For these reasons above, Applicant’s argument has not been found persuasive.

On pp. 11 of the Remarks, Applicant asserts that there is no teaching or suggestion in Brozell (primary reference) that would lead one of ordinary skill in the art to look to improve the glass container in view of the teachings of Postupack, and thus that the only reason to look to the teachings of Postupack comes from relying on Applicant’s claimed/disclosed invention, thus constituting improper hindsight reconstruction. 
However, it is noted that (i) Brozell has not been relied upon for the disclosure/teachings of improvement related to the flame polishing step, as they are explicitly disclosed by Postupack and thus relied upon therefrom. Again, the rejection is based on a combination of prior art references, where one cannot show nonobviousness by attacking references individually (i.e., for the deficiencies in a primary reference that are thus remedied by the teachings of the secondary reference, when considering them as a whole). Furthermore, (ii) Applicant is directed to MPEP 2145(X)(A), which states that “Applicant may argue that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the  art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper.”
Applicant has failed to identify what portion or teaching (from the specification or claims) has been improperly gleaned upon from Applicant’s disclosure by the Examiner in formulating the grounds of rejection. It is the Examiner’s position that the grounds of rejection are based strictly in the disclosures and teachings of the prior art made of record and relied upon above.
For these reasons above, Applicant’s arguments have not been found persuasive.

On pp. 11 of the Remarks, Applicant points to the disclosure of Keefer as it relates to details of the apparatus disclosed therein, stating that because mechanical details regarding the apparatus are different from that of Brozell/Postupack, one of ordinary skill in the art would not look to Keefer for the teaching of the flame temperature.
This is not found persuasive for the reasons/MPEP sections detailed above in prior arguments addressed. Keefer is not relied upon for the disclosure of the apparatus details, but rather, the flame temperature which is suitable for removing the defects from the surface of the glass in a flame polishing step. One cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references.

On pp. 12 of the Remarks, Applicant again asserts that Postupack discloses a sufficient temperature to remove the surface imperfections, and that one of ordinary skill in the art would not look to Keefer for increasing said temperature. 
However, as already stated above in prior arguments addressed, the temperature disclosed by Postupack is not the flame temperature of the flame polishing step, but rather, the temperature which the container exhibits (prior to subsequent steps including forming the hot end coating) as a result of the flame polishing treatment (and also in consideration of said flame polishing being conducted immediately after having formed the glass container at a temperature above its annealing point). Applicant is conflating the container temperature disclosed by Postupack with a flame temperature, of which is explicitly not the case.
For this reason, Applicant’s argument has not been found persuasive.

Applicant’s arguments presented on the remainder of pp. 12-14 of the Remarks are (i) a summation of the arguments/points which have been addressed above, or (ii) repetition of the same or similar points, as it relates to the Postupack ‘387 and/or Rajala reference(s). Applicant is directed to the Examiner’s positions/responses above as it relates to the aforesaid. One cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references. Rajala need not recognize the problem disclosed by Applicant, for its disclosure regarding the benefits of flame polishing glass surfaces. Postupack ‘387 need not be directed to exactly the same methods disclosed by the prior art references and/or the claimed/disclosed invention, for its teaching of burner flame temperature to be relevant/applied to the grounds of rejection. Applicant is directed to MPEP 2145(III), (IV), and (X)(A), where in particular, (III) states that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…rather the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art – combining the teachings of references does not involved an ability to combine their specific structures.
For these reasons above, Applicant’s arguments have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782